       Case 3:14-cv-02346-JCS Document 419 Filed 03/22/19 Page 1 of 9



 1   PSYCH-APPEAL, INC.
     Meiram Bendat (Cal. Bar No. 198884)
 2   8560 West Sunset Boulevard, Suite 500
     West Hollywood, CA 90069
 3   Tel: (310) 598-3690
     Fax: (888) 975-1957
 4   mbendat@psych-appeal.com

 5   ZUCKERMAN SPAEDER LLP
     D. Brian Hufford (admitted pro hac vice)
 6   Jason S. Cowart (admitted pro hac vice)
     399 Park Avenue, 14th Floor
 7   New York, NY 10022
     Tel: (212) 704-9600
 8   Fax: (212) 704-4256
     dbhufford@zuckerman.com
 9   jcowart@zuckerman.com
10   Attorneys for Plaintiffs

11                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
12                                  SAN FRANCISCO DIVISION
13   DAVID AND NATASHA WIT, et al.,             Case No. 3:14-CV-02346-JCS
14                      Plaintiffs,             JOINT CASE MANAGEMENT
15                                              STATEMENT
            v.
16   UNITED BEHAVIORAL HEALTH,                  Date:      March 22, 2019

17                      Defendant.              Judge:     Hon. Joseph C. Spero
                                                Courtroom: G
18

19
     GARY ALEXANDER, et al.,
20                                              Case No. 3:14-CV-05337-JCS
                        Plaintiffs,
21
            v.
22
     UNITED BEHAVIORAL HEALTH,
23
                        Defendant.
24

25

26

27
                                                              JOINT CASE MANAGEMENT STATEMENT;
28                                                       CASE NOS. 3:14-CV-02346-JCS, 3:14-CV-05337-JCS
          Case 3:14-cv-02346-JCS Document 419 Filed 03/22/19 Page 2 of 9



 1           Pursuant to Civil Local Rule 16-10(d) and the Court’s February 28, 2019 Scheduling

 2   Order (Wit Dkt. No. 415), Plaintiffs and Defendant, by and through their respective counsel,

 3   submit the following Joint Case Management Statement. As set forth in Local Rule 16-10(d), the

 4   parties are reporting progress or changes since the last statement was filed in these consolidated

 5   cases. In addition, as the Court directed in its Scheduling Order, the parties propose a schedule

 6   for the remedy phase of the case. UBH also addresses other motions it plans to file, and Plaintiffs

 7   respond to those proposals. Where indicated by the headings “Plaintiffs’ Position” and “UBH’s

 8   Position,” Plaintiffs and UBH, respectively, set forth their separate positions.

 9   I.      Post-Trial Findings of Fact and Conclusions of Law
10           Following a trial on the merits and post-trial briefing, the Court issued its Findings of Fact

11   and Conclusions of Law on February 28, 2019 (Wit Dkt. No. 413). The Court concluded (in part)

12   that Defendant United Behavioral Health (“UBH”) violated its fiduciary duties by adopting

13   Guidelines that are unreasonable and do not reflect generally accepted standards of care, and that

14   UBH abused its discretion in denying class members’ requests for coverage based in whole or in

15   part on its Guidelines. Because the Court found UBH liable on the merits of Plaintiffs’ claims,

16   the Court ordered that the case will proceed to the remedies phase.

17   II.     Additional Post-Trial Motions Proposed by Defendant UBH
18           A.     UBH’s Position
19                  1.      Rule 52 Motion
20           The parties agree that the issue of whether the CDGs incorporate the LOCGs “is ripe for

21   resolution,” and UBH contends that the issue should be resolved now as part of the Court’s

22   liability findings. UBH intends to bring a motion pursuant to Fed. R. Civ. P. 52(b) for additional

23   findings on this issue and on UBH’s liability under the Custodial Care CDGs. At trial, the parties

24   submitted evidence about whether and to what extent the CDGs incorporate the LOCG criteria

25   challenged by Plaintiffs in this case. Apart from the Custodial Care CDGs, Plaintiffs challenge

26   the remaining CDGs only to the extent they incorporate the LOCGs. The Court declined to make

27   factual findings on whether the CDGs incorporate the LOCGs, deferring this issue to the remedies

28   phase. Dkt. No. 413, ¶ 47, n.7. Likewise, while the Court acknowledged trial evidence showing
                                                                       JOINT CASE MANAGEMENT STATEMENT;
                                                     -1-          CASE NOS. 3:14-CV-02346-JCS, 3:14-CV-05337-JCS
       Case 3:14-cv-02346-JCS Document 419 Filed 03/22/19 Page 3 of 9



 1   that some class members’ plans include definitions of custodial care that align with UBH’s

 2   Custodial Care CDGs, and noted that this may preclude a finding of liability as to custodial care

 3   denials issued under those plans, the Court declined to decide this issue in the liability phase. Id.

 4   ¶ 148. Whether and how these CDGs are inconsistent with the terms of the Plaintiffs’ and class

 5   members’ plans is a question of liability that should be resolved prior to addressing remedies.

 6   UBH therefore requests that its motion for additional findings under Rule 52(b) be resolved prior

 7   to the commencement of briefing on remedies.

 8          Simultaneous with its motion for additional findings under Rule 52(b), UBH intends to

 9   bring a motion for judgment under Rule 52(c) based on Plaintiffs’ failure to present evidence at
10   trial with respect to each of the elements of their claims, including evidence that any Plaintiff or

11   absent class member would have been entitled to benefits if UBH had adopted guidelines that

12   were consistent with generally accepted standards of care and evidence that any Plaintiff or any

13   class member was denied benefits because of the alleged deficiencies in the guidelines.

14                  2.      Motion for Decertification
15          At the conclusion of trial, UBH sought permission to bring a motion to decertify the

16   classes in this matter. The Court stated that it will allow UBH to bring a motion to decertify the

17   class(es) pursuant to Fed. R. Civ. P. 23(c) “at some point” after the conclusion of post-trial

18   briefing on the issue of liability. Trial Tr. 1932:1-17.

19          After the Court resolves the remaining liability issues discussed above, UBH intends to
20   bring a motion to decertify the classes, in whole or in part, based on the Court’s Findings of Fact

21   and Conclusions of Law and the evidence adduced at trial relating to the Plan language applicable

22   to each class member, the varied guidelines at issue, whether and how each of the CDGs at issue

23   incorporate differing portions of the LOCGs, and application of the guidelines in benefit

24   decisions. Because the outcome of UBH’s anticipated Rule 52(b) motion for additional findings

25   on these issues may substantially impact UBH’s decertification arguments, UBH submits that the

26   decertification motion should be filed after a ruling on UBH’s Rule 52(b) motion and after the

27   Court issues any additional findings of fact or conclusions of law. And because the scope of the

28   certified class necessarily impacts the scope of the remedy, and who is entitled to any remedy, the
                                                                       JOINT CASE MANAGEMENT STATEMENT;
                                                      -2-         CASE NOS. 3:14-CV-02346-JCS, 3:14-CV-05337-JCS
       Case 3:14-cv-02346-JCS Document 419 Filed 03/22/19 Page 4 of 9



 1   decertification motion should be resolved before the Court addresses remedies.

 2          B.      Plaintiffs’ Position
 3          Despite the Court’s admonition that “[t]he Court is prepared to proceed to the remedy

 4   phase of the case,” Dkt. No. 415, UBH now proposes two separate rounds of additional briefing

 5   before the parties turn to remedies. UBH’s transparent attempt to inject months of delay into the

 6   case should be summarily rejected.

 7                  1.      UBH’s Proposed Motion Under Rules 52(b) and (c).
 8          As explained below, UBH’s proposed Rule 52 motion is utterly frivolous and will serve

 9   no purpose other than to cause unnecessary delay and increase the burden on Plaintiffs’ counsel
10   as they are preparing their remedies brief. The Court should not even permit UBH to file it, let

11   alone build a lengthy delay into the schedule in order to accommodate it.

12          First, UBH’s intended motion under Rule 52(b) to seek “additional findings” as to

13   whether UBH’s Coverage Determination Guidelines (CDGs) incorporate the coverage criteria in

14   its Level of Care Guidelines (LOCGs), and on UBH’s liability under its Custodial Care CDGs,

15   has no merit whatsoever.1 On the incorporation issue, the motion is entirely unnecessary. The

16   Court has already stated its intention to issue additional findings on that very issue, when

17   deciding on appropriate remedies. See Wit Dkt. No. 413 at 23 n.7 (noting that Plaintiffs presented

18   evidence at trial “that the diagnosis-specific CDGs listed in Trial Ex. 880 incorporate UBH’s

19   LOCGs” and stating that “[t]hat issue will be decided at a later stage of the case, when the Court
20   addresses remedies.”). There is no need for UBH to file a motion asking the Court to do

21   something it has already stated it plans to do.

22          Nor is any further briefing called for. The parties submitted evidence on incorporation at

23   trial and presented argument on the issue in their post-trial briefs, and now agree that the issue is

24   ripe for resolution. A separate briefing period devoted to an issue that is already fully developed

25   would only waste time. If it would be helpful to the Court, Plaintiffs are prepared to give oral

26          1
              UBH’s Rule 52(b) motion is procedurally improper as well, insofar as Rule 52(b) applies
27   only after the entry of judgment, which has not yet occurred in this case. See Fed. R. Civ. P.
     52(b) (“On a party’s motion filed no later than 28 days after the entry of judgment…”).
28
                                                                       JOINT CASE MANAGEMENT STATEMENT;
                                                       -3-        CASE NOS. 3:14-CV-02346-JCS, 3:14-CV-05337-JCS
       Case 3:14-cv-02346-JCS Document 419 Filed 03/22/19 Page 5 of 9



 1   argument on the issue on March 29, 2019. Otherwise, the issue can and should be resolved

 2   without further proceedings.

 3          Second, UBH’s proposed Rule 52(b) motion is plainly unwarranted to the extent it seeks

 4   to revisit the Court’s liability findings as to UBH’s Custodial Care CDGs. Contrary to UBH’s

 5   assertion above, the Court did not “decline[]” to decide whether any plan definitions of “custodial

 6   care” preclude a finding of UBH’s liability as to UBH’s use of its Custodial Care CDGs. The

 7   Court did decide that question, and explicitly found, based on the evidence presented at trial, that

 8   they do not. Indeed, in the very paragraph UBH cites, the Court found that none of the Plans of

 9   the Claim Sample members – the only plans that matter for purposes of this case – “include[s] the
10   overly restrictive definitions of ‘active treatment’ and ‘improvement’ that significantly expand the

11   concept of custodial care in UBH’s CDGs and LOCGs.” Wit Dkt. No. 413 at 77 (¶ 148). The

12   Court did not need to answer the question of whether some hypothetical plan’s explicit inclusion

13   of those overly-restrictive definitions might limit coverage, for one simple reason: that

14   hypothetical question was not and is not before the Court. UBH offered absolutely no evidence at

15   trial that any such plan exists. There are thus no grounds for additional briefing or “additional

16   findings” on the Custodial Care CDGs, either.

17          Third, UBH also is not entitled to file a second motion under Rule 52(c) to assert, once

18   again, its meritless argument that Plaintiffs must prove actual entitlement to benefits in order to

19   succeed on their claims in this case. UBH made a Rule 52(c) motion on this ground at trial. See
20   Trial Tr. 827:7-829:16. The Court rejected that motion, holding in its February 28, 2019

21   Conclusions of Law that the requirement that UBH’s breach of fiduciary duty “must have caused

22   harm to Plaintiffs” “is met” in this case. Wit Dkt. No. 413 at 104 (¶ 204) (incorporating and

23   declining to revisit the Court’s holding on summary judgment that “denial of [Plaintiffs’] right to

24   fair adjudication of their claims for coverage based on Guidelines that were developed solely for

25   their benefit” is cognizable harm for purposes of the breach of fiduciary duty claim). UBH has

26   unsuccessfully asserted this argument repeatedly throughout the case. See, e.g., Def.’s Opp. To

27   Mot. for Class Certification, Wit Dkt. No. 149 (April 28, 2016) at 20-23. 27-29; Defs.’ Mot. for

28   Leave to File Mot. for Reconsideration, Wit Dkt. No. 177 (Sept. 30, 2016), at 10-11; Def.’s Mot.
                                                                       JOINT CASE MANAGEMENT STATEMENT;
                                                     -4-          CASE NOS. 3:14-CV-02346-JCS, 3:14-CV-05337-JCS
        Case 3:14-cv-02346-JCS Document 419 Filed 03/22/19 Page 6 of 9



 1   for Summ. J., Wit Dkt. No. 248 (May 19, 2017), at 10-16; Trial Tr. 6:20-23 (UBH Counsel:

 2   “[T]he evidence presented in connection with the class certification motion continues to

 3   demonstrate class certification wasn’t appropriate.”); id. 827:7 (UBH mid-trial oral Rule 52(c)

 4   motion arguing that “plaintiffs have not offered class-wide proof that any breach of fiduciary duty

 5   caused harm to the plaintiffs or class members”). As the Court assured UBH in the pretrial

 6   conference, the issue is well preserved for appeal. See Tr. of Pretrial Conf. (Oct. 5, 2017) at

 7   51:12-14 (explaining that “the legal question of whether or not [Plaintiffs] had to prove that [each

 8   class member was in fact entitled to benefits] and the ruling on the legal matter that they do not is

 9   preserved for appeal”). UBH knows the Court is not going to change its ruling on this issue at
10   this point and does not need to re-assert the argument in order to preserve its appeal rights. The

11   only purpose for filing such a motion, therefore, would be to “cause unnecessary delay, or

12   needlessly increase the cost of litigation,” Fed. R. Civ. P. 11(b)(1).

13              Because UBH’s proposed “Rule 52 motion” is both meritless and procedurally improper

14   and is designed only to delay the final resolution of this case, the Court should not allow UBH to

15   file it.

16                     2.      UBH’s Proposed Motion to Decertify
17              At trial, the Court indicated that it would allow UBH to file a motion to decertify the Class

18   “at some point.” Plaintiffs will oppose any such motion. Plaintiffs respectfully request that the

19   Court admonish UBH that a motion to decertify should not repeat legal arguments UBH has
20   unsuccessfully raised previously in this case, nor should such a motion present new evidence if

21   that evidence was available to UBH at the time of trial. Plaintiffs further request that the Court

22   direct the parties to brief UBH’s decertification motion simultaneously with the briefing on the

23   remedies. Plaintiffs have expanded their proposed briefing schedule to allow for such

24   simultaneous briefing. Plaintiffs do not believe any valid grounds for decertification exist, and

25   strongly oppose any delay to the ultimate resolution of this case resulting from UBH’s motion.

26   III.       Settlement and ADR
27              The parties attempted to resolve the case through an alternative dispute resolution process

28   coordinated by Magistrate Judge Ryu, but were unable to reach an agreement. The parties do not
                                                                         JOINT CASE MANAGEMENT STATEMENT;
                                                        -5-         CASE NOS. 3:14-CV-02346-JCS, 3:14-CV-05337-JCS
       Case 3:14-cv-02346-JCS Document 419 Filed 03/22/19 Page 7 of 9



 1   believe further attempts at ADR would be fruitful at this time.

 2   IV.    Proposed Schedule
 3          A.        Plaintiffs’ Position
 4          Plaintiffs propose the following schedule for the remainder of the case:

 5          •         April 19, 2019: [1] Plaintiffs file their remedies brief and proposed order, setting

 6   forth in detail the relief Plaintiffs request to remedy UBH’s ERISA violations, and the legal

 7   authority supporting Plaintiffs’ entitlement to that relief; and [2] UBH files its Motion to

 8   Decertify.

 9          •         May 17, 2019: [1] UBH files its opposition to Plaintiffs’ request for remedies; and
10   [2] Plaintiffs file their opposition to UBH’s Motion to Decertify.

11          •         June 7, 2019: [1] Plaintiffs file their reply in support of their request for remedies;

12   and [2] UBH files its reply in support of its Motion to Decertify.

13          •         To be Scheduled by the Court: Oral argument on remedies and UBH’s motion to

14   decertify.

15          •         Within 2 weeks after the Court’s ruling on remedies, Plaintiffs will submit their

16   application for attorneys’ fees and expenses.

17          B.        UBH’s Position
18          As discussed above, UBH contends that its motion for additional findings under Rule

19   52(b) and for judgment on partial findings under Rule 52(c) should be addressed first, followed
20   by UBH’s motion for decertification. UBH proposes that the parties commence briefing on the

21   issue of appropriate remedies after the Court has resolved the remaining questions of liability and

22   class certification, and proposes the following schedule.

23          Briefing and Argument on UBH’s Rule 52 Motion for Additional Findings

24                •   April 19, 2019: UBH’s Rule 52 Motion due.

25                •   May 10, 2019: Plaintiffs’ opposition brief due.

26                •   May 24, 2019: UBH’s reply brief due.

27                •   To be Scheduled by the Court: Oral argument on UBH’s motion for additional

28                    findings.
                                                                         JOINT CASE MANAGEMENT STATEMENT;
                                                       -6-          CASE NOS. 3:14-CV-02346-JCS, 3:14-CV-05337-JCS
       Case 3:14-cv-02346-JCS Document 419 Filed 03/22/19 Page 8 of 9



 1          Briefing and Argument on UBH’s Rule 23(c) Motion for Decertification
 2
               •   21 days after the Court’s ruling on UBH’s Rule 52(b) motion: UBH’s motion
 3
                   for decertification due.
 4
               •   21 days after UBH files its motion: Plaintiffs’ opposition brief due.
 5
               •   14 days after Plaintiffs’ opposition is filed: UBH’s reply brief due.
 6
               •   To be Scheduled by the Court: Oral argument on UBH’s motion for
 7
                   decertification.
 8
            Briefing and Argument on Remedies
 9
               •   21 days after the Court’s ruling on UBH’s motion for decertification:
10
                   Plaintiffs’ brief on remedies due.
11
               •   30 days after Plaintiffs’ remedies brief is filed: UBH’s response to Plaintiffs’
12
                   remedies brief due.
13
               •   14 days after Plaintiffs’ opposition is filed: Plaintiffs’ reply brief due.
14
               •   To be Scheduled by the Court: Oral argument on remedies.
15
     Respectfully Submitted:
16

17   Dated: March 22, 2019                                ZUCKERMAN SPAEDER LLP
18                                                           /s/ Caroline E. Reynolds___
19                                                             Caroline E. Reynolds
                                                                   Adam Abelson
20                                                             Attorneys for Plaintiffs
21
     Dated: March 22, 2019                                  CROWELL & MORING LLP
22
                                                              /s/ Jennifer Romano____
23
                                                                Jennifer S. Romano
24                                                                 April N. Ross
                                                                Nathaniel P. Bualat
25                                                                Andrew Holmer
                                                 Attorneys for Defendant United Behavioral Health
26

27

28
                                                                     JOINT CASE MANAGEMENT STATEMENT;
                                                   -7-          CASE NOS. 3:14-CV-02346-JCS, 3:14-CV-05337-JCS
       Case 3:14-cv-02346-JCS Document 419 Filed 03/22/19 Page 9 of 9



 1                                           ATTESTATION

 2          Pursuant to Civil Local Rule 5-1(i)(3) regarding signatures, I attest that concurrence in the

 3   filing of this document has been obtained from the other signatories.

 4
     Dated: March 22, 2019                                   /s/ Caroline E. Reynolds___
 5                                                               Caroline E. Reynolds
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                                      JOINT CASE MANAGEMENT STATEMENT;
                                                    -8-          CASE NOS. 3:14-CV-02346-JCS, 3:14-CV-05337-JCS
